


Exhibit 10.2






December 12, 2014




Seller Representative
c/o Chris Tutton
3145 Thunderbird Crescent
Burnaby, BC V5A 3G1


Re:
That certain Asset Purchase Agreement (“Agreement”), dated as of December 5,
2014, by and among Fox Factory, Inc., a California corporation, RFE Holding
(Canada) Corp., a corporation organized under the laws of British Columbia, RFE
Holding (US) Corp., a Delaware corporation, Fox Factory IP Holding Corp., an
exempted company incorporated under the laws of the Cayman Islands, 1021039 B.C.
Ltd., a corporation amalgamated under the laws of British Columbia, and Easton
Cycling (USA), Inc., a Delaware corporation.

Dear Chris:


This letter agreement will serve as an agreement amongst the Parties regarding
the closing condition set forth in Section 5.3(b) of the Agreement and the other
matters set forth herein. The Parties agree that Buyers shall, at their sole
cost and expense and on the terms and conditions satisfactory to Buyers in their
sole discretion and within a reasonable time period following the date hereof,
purchase an insurance policy that will insure the self-insured retention
payments payable from time to time pursuant to claims made under the Easton
Product Liability Insurance Policy (the “Product Liability Deductible Policy”),
naming Buyers as the primary insured. The premium payment made by Buyers for the
Product Liability Deductible Policy shall be considered an increase in the
Purchase Price payable pursuant to Sections 2.3 of the Agreement. Any retention
payments made on account of the Product Liability Deductible Policy (i) from the
date hereof through December 12, 2016, shall be borne equally between Sellers
and their Related Parties, on one hand, and Buyers and their Related Parties, on
the other hand, and (ii) after December 12, 2016 through June 17, 2019 (the
expiration date of the Easton Product Liability Insurance Policy), shall be
borne solely by Buyers and their Related Parties; provided, however, that in no
event shall Sellers and their Related Parties be obligated to pay more than an
aggregate $375,000 pursuant to the foregoing clause (i). Buyers shall indemnify
and hold harmless the Seller Indemnified Persons for any retention payments
payable by any Seller Indemnified Person pursuant to claims made under the
Product Liability Deductible Policy and/or Easton Product Liability Insurance
Policy from December 12, 2016 through June 17, 2019. The indemnification
provided hereunder shall not be subject to the limitations set forth in Sections
8.5 or 8.6 of the Agreement.
Any payments to be made by Sellers on account of retention payments payable
hereunder shall be paid (i) first, by set off against any Earn-Out Amounts then
due and payable (but not yet paid), (ii) second, from the remaining escrowed
funds, and (iii) finally, directly from Sellers or Owner Guarantors in
accordance with this letter agreement and the Agreement. Any amounts paid by
Buyers (but not the Sellers) for any retention payments shall be considered an
expense for purposes of calculating EBITDA of the Business.
Seller Representative and Sellers covenant and agree that (i) no claims shall be
made under the Product Liability Deductible Policy, the Easton Product Liability
Insurance Policy or the Easton Product Liability Excess Insurance Policy
(together, the “Product Liability Policies”) without the express written consent
of Buyer Representative or one of its Related Person, (ii) notwithstanding
anything contained in Section 8.7 of the Agreement to the contrary, Buyers shall
be entitled to assume the defense of any Third-Party Claims brought on account
of any claims made that are covered or reasonably likely to be covered by any of
the Product Liability Policies and Buyers shall be entitled to compromise or
settle such claim(s) in their sole discretion and (iii) Seller Representative
shall use his best efforts to (a) name Buyers as the primary insureds on the
Product Liability Policies (b) to the extent applicable, remove First Insurance
Funding of Canada Inc. as additional named insured on any of the Product
Liability Policies and (c) remove any lien that First Insurance Funding of
Canada Inc. may have on any of the Product Liability Policies. If any payment
shall be collected or received by Sellers, Legacy Sellers or Seller
Representative on account of the Product Liability Policies, such applicable
recipient shall, or Seller Representative shall cause such recipient to, deliver
such payment to Buyer Representative, and, until so delivered, such payment
shall be held in trust by such holder as the sole and exclusive property of
Buyer Representative.
Sellers acknowledge and agree that the obligations agreed to by Buyers pursuant
to the guarantees and consents entered into in connection with the Closing shall
not in any way expand the obligations of, or liabilities assumed by, Buyers to
the extent




--------------------------------------------------------------------------------




not already assumed by Buyers pursuant to the Agreement, notwithstanding
anything contained in such consents or guarantees to the contrary.
Upon the execution of this letter agreement by Seller Representative and Buyer
Representative, the Parties agree that the condition set forth in Section 5.3(b)
of the Agreement shall be deemed satisfied. Any capitalized terms used but not
defined in this letter agreement shall have the respective meanings set forth in
the Agreement. This letter agreement, and any action or proceeding arising out
of or relating to this letter agreement or the negotiation, execution or
performance of this letter agreement shall be governed by and construed in
accordance with the domestic laws of the province of British Columbia and the
Federal laws of Canada applicable therein without giving effect to any choice or
conflict of law provision or rule (whether of the province of British Columbia
or any other jurisdiction) that would cause the application of laws of any
jurisdiction other than the province of British Columbia and the Federal laws of
Canada applicable therein. This letter agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this letter
agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. Any Party may execute this letter agreement by
electronic signature (including facsimile or scanned email), and the other
Parties will be entitled to rely on such signature as conclusive evidence that
this letter agreement has been duly executed by such Party. This letter
agreement shall be considered an amendment to the Agreement and the general
provisions set forth therein shall govern this letter agreement.


[Remainder of Page Intentionally Left Blank; Signature Pages Follow.]




--------------------------------------------------------------------------------












If this letter agreement correctly sets forth our understanding, please sign in
the space provided below and return a signed copy to Buyer Representative. Thank
you.
                                
Sincerely,
FOX AND BUYER REPRESENTATIVE:


FOX FACTORY, INC.,
a California corporation
 
 
By:


/s/ Larry Enterline


Name:
Title:


Larry Enterline
CEO







Acknowledged and Agreed to:


 
 
 
 
 
 
 
CA Buyer:
 
 
US BUYER:
 
 
 
 
 
 
 
 
RFE HOLDING (CANADA) CORP.,
 
RFE HOLDING (US) CORP.,
a British Columbia corporation
 
a Delaware corporation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ David Haugen
 
 
By:
/s/ David Haugen
 
Name:
David Haugen
 
 
Name:
David Haugen
 
Title:
Vice President
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
KY BUYER:
 
 
BUYER GUARANTOR:
 
 
 
 
 
 
 
FOX FACTORY IP HOLDING CORP.,
 
FOX FACTORY HOLDING CORP.,
a Cayman Island corporation
 
 
a Delaware corporation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ David Haugen
 
 
By:
/s/ John Boulton
 
Name:
David Haugen
 
 
Name:
John Boulton
 
Title:
Vice President
 
 
Title:
Vice President
 





--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
SELLERS:
 
 
 
 
 
 
 
 
 
 
1021039 B.C. LTD.,
EASTON CYCLING USA, INC.,
a British Columbia corporation
a Delaware corporation
 
 
 
 
 
 
 
By:
/s/ Chris Tutton
 
 
By:
/s/ Chris Tutton
 
Name:
Chris Tutton
 
 
Name:
Chris Tutton
 
Title:
President
 
 
Title:
President
 
 
 
 
 
 
 
 
SELLER REPRESENTATIVE:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Chris Tutton
 
 
 
 
 
Chris Tutton, an individual residing in British Columbia
 
 
 
 
 
 
 
 
 
 
OWNER GUARANTORS:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Chris Tutton
 
 
/s/ Derek Wills
 
Chris Tutton, an individual residing in British Columbia
Derek Wills, an individual residing in British Columbia
 
 
 
 
 
 
 
/s/ Darren Mabbot
 
 
/s/ Stanley Fuller
 
Darren Mabbot, an individual residing in England
Stanley Fuller, an individual residing in British Columbia





